 370DECISIONS OF NATIONAL LABOR RELATIONS BOARDWilco Energy Corporation and United Mine Work-ers of America. Case 26-CA-7454March 27, 1981SUPPLEMENTAL DECISION ANDORDEROn December 6, 1979, the National Labor Rela-tions Board issued a Decision and Order' in theabove-entitled proceeding in which it ordered Re-spondent, inter alia, to make whole George Daltonand Jerry Bjorgum for any loss of pay they mayhave suffered resulting from Respondent's unfairlabor practices against them in violation of Section8(a)(1) and (3) of the National Labor RelationsAct, herein called the Act. On July 25, 1980, theUnited States Court of Appeals for the Eighth Cir-cuit entered its decree enforcing in full the backpayprovisions of the Board's Order. A controversyhaving arisen over the amount of backpay owedthe discriminatees, the Acting Regional Directorfor Region 26 duly issued and served on the partiesthe backpay specification herein which sets forththe amounts of backpay allegedly due the discri-minatees. Respondent has failed to timely file ananswer to the backpay specification, and its allega-tions, therefore, stand uncontroverted.On October 3, 1980, counsel for the GeneralCounsel filed a Motion for Summary Judgment.Subsequently, on October 14, 1980, the Boardissued an order transferring the proceeding to theBoard and Notice To Show Cause why the Gener-al Counsel's Motion for Summary Judgment shouldnot be granted.2Respondent has not filed a re-sponse to the Notice To Show Cause. Thereafter,on October 17, 1980, counsel for the GeneralCounsel filed a motion to strike Respondent'sanswer and renewed motion to transfer case to theBoard for summary judgment, and, on November24, 1980, a motion to strike supplemental answerand opposition to motion to reinstate hearing.3Both motions were served on the parties, includingRespondent, by certified mail.Upon the entire record in this proceeding, theBoard makes the following:Ruling on the Motion for Summary JudgmentSection 102.54(c) of the National Labor Rela-tions Board Rules and Regulations, Series 8, asamended, provides in relevant part with respect toa backpay specification:i 246 NLRB 851.2 The Board also ordered the hearing to be postponed indefinitely.a We find it unnecessary to pass on either motion inasmuch as Re-spondent's answer and supplemental answer were untimely filed and arenot accepted.255 NLRB No. 55(c) Effect of Failure to answer or to plead spe-cifically and in detail to the Specification.-Ifthe respondent fails to file any answer to thespecification within the time prescribed by thissection, the Board may, either with or without...notice to the respondent, find the specifi-cation to be true and enter such order as maybe appropriate.The Acting Regional Director's backpay specifi-cation and notice of hearing, dated September 5,1980, was sent to Respondent by certified mail. Ac-cording to the uncontroverted allegations of themotion to strike supplemental answer, counsel forthe General Counsel contacted counsel for Re-spondent by telephone on September 12, 1980, inregard to the backpay specification. Respondentaccepted delivery of the backpay specification onSeptember 13, 1980. The backpay specificationstated that Respondent should file with the Region-al Director an answer to said specification within15 days from being served with the specification.On October 1, 1980, Respondent sent its answer tothe backpay specification. The Board's RegionalOffice received Respondent's answer on October 3,1980. In addition to filing a late answer, Respond-ent failed to state in its answer any reason as towhy it did not meet the filing date as prescribedunder the Board's Rules and Regulations, nor didRespondent request an extension of time to file itsanswer.Further, although Respondent apparently submit-ted a supplemental answer and motion to reinstatehearing, it made no response to the counsel for theGeneral Counsel's motion to strike said answer andmotion, wherein it was alleged that Respondent didnot show good cause for failure to file a timelyanswer. Nor did Respondent file a response to theNotice To Show Cause. No good cause to the con-trary having been shown, in accordance with therule set forth above, the Board deems Respondentto have admitted all allegations of the backpayspecification to be true and that there are no mat-ters in issue requiring a hearing. Accordingly, wehereby grant the General Counsel's Motion forSummary Judgment, and shall issue an appropriateorder.On the basis of the backpay specification and theentire record in this case, the Board makes the fol-lowing findings of fact:We find that George Dalton and Jerry Bjorgumare entitled to be made whole under the Board'sOrder and the court's decree by payment to themof the amounts as summarized and calculated in theGeneral Counsel's backpay specification; namely,by payments of $14,698 to George Dalton; and $0 WILCO ENERGY CORPORATION371to Jerry L. Bjorgum, plus interest accrued to thedate of payment, minus the tax withholdings re-quired by Federal and state laws.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board hereby orders that the Respondent,Wilco Energy Corporation, Ozark, Arkansas, itsofficers, agents, successors, and assigns, shall pay tothe employees involved in this proceeding the fol-lowing amounts:George DaltonJerry L. Bjorgum$14,698-0-Interest thereon is to be computed in the mannerprescribed in Isis Plumbing & Heating Co., 138NLRB 716 (1962), and Florida Steel Corporation,231 NLRB 651 (1977), minus the tax withholdingrequired by Federal and state laws.